DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 9/17/2018. 
• Claims 1-11 are currently pending. 

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/25/2019, 11/18/2019, and 21/18/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wangrong (CN-10694100A, English translation is herein attached).
	Regarding claim 1, Wanrong discloses a method for controlling a page, comprising: receiving voice information (receiving voice input, abstract, page 2) sent by a terminal and inputted 

Regarding claim 2, Wanrong further discloses the method according to claim 1, wherein the analyzing the text information to generate an operation instruction comprises: inputting the text information into a pre-trained deep learning model (pre-trained language model, pages 4-7) to obtain the operation instruction, wherein the deep learning model is used for characterizing a corresponding relationship between the text information and the operation instruction. 

Regarding claim 3, Wanrong further discloses the method according to claim 2, wherein the deep learning model is obtained by following training: acquiring a training sample (voice sample, abstract and page 2) set, wherein each training sample in the training sample set includes text information and a preset operation instruction; and obtaining the deep learning model (learning model, pages 2, 4-7) by training using a machine learning method, with the text information of the each training sample in the training sample set as an input and the operation instruction as an output. 

Regarding claim 4, Wanrong further discloses the method according to claim 1, wherein the performing a speech recognition on the voice information to generate text information comprises: determining whether a preset voice keyword information (keywords, page 4) set includes voice keyword information matching the voice information; acquiring the voice keyword information matching the voice information, in response to determining the preset voice keyword information set including the voice keyword information matching the voice information; and 

Regarding claim 5, Wanrong further discloses the method according to claim 1, wherein the operation comprises at least one of following items: jumping a page, sliding a page, turning a page (turning pages, page 2), or exiting a page. 

Regarding claims 6-11 recite limitations that are similar and in the same scope of invention as to those in claims 1-5 above; therefore, claims 6-11 are rejected for the same rejection rationale/basis as described in claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674